 


109 HR 4719 IH: Patients Before Profits Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4719 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Dingell (for himself, Mr. Waxman, Mr. Rangel, Mr. Stark, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to make improvements to payments to Medicare Advantage plans and to reinstate protections in the Medicaid program for working families, their children, and the disabled against excessive out-of-pocket costs, inadequate benefits, and health care coverage loss. 
 
 
1.Short titleThis Act may be cited as the Patients Before Profits Act of 2006. 
2.Elimination of certain Medicare Advantage overpayments 
(a)In generalSection 1853(a)(1)(C)(ii) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)(ii)), as added by section 5301 of the Deficit Reduction Act of 2005, is amended— 
(1)in the heading, by striking during phase-out of budget neutrality factor; 
(2)in the matter preceding subclause (I), by striking through 2010 and inserting and subsequent years; and 
(3)in subclause (II), by striking only for 2008, 2009, and 2010 and inserting for 2008 and subsequent years. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 5301 of the Deficit Reduction Act of 2005. 
3.Elimination of private insurance slush fund 
(a)EliminationSubsection (e) of section 1858 of the Social Security Act (42 U.S.C. 1395w–27a) is repealed. 
(b)Conforming AmendmentSection 1858(f)(1) of the Social Security Act (42 U.S.C. 1395w–27a(f)(1)) is amended by striking subject to subsection (e),. 
(c)Effective DateThe amendments made by this section shall take effect as if included in the enactment of section 221(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2181). 
4.Reinstating protections for adequate benefits and affordable cost sharing 
(a)Repeal of state option for alternative premiums and cost sharing 
(1)RepealSection 1916A of the Social Security Act, as added by sections 6041(a), 6042(a), and 6043(a) of the Deficit Reduction Act of 2005, is repealed. 
(2)Conforming amendments 
(A)Subsection (y) of section 1903 of the Social Security Act (42 U.S.C. 1396b), as added by section 6043(b) of the Deficit Reduction Act of 2005, is repealed. 
(B)Section 1916 of the Social Security Act (42 U.S.C. 1396o) is amended— 
(i)in subsection (f), by striking and section 1916A after (b)(3); and 
(ii)by striking subsection (h). 
(b)Repeal of state option of providing benchmark benefit packagesSection 1937 of the Social Security Act, as added by section 6044(a) of the Deficit Reduction Act of 2005, is repealed. 
(c)Repeal of health opportunity accounts demonstrationSection 1938 of the Social Security Act, as added by section 6082 of the Deficit Reduction Act of 2005, is repealed. 
(d)Additional conforming amendmentSection 1939 of the Social Security Act, as redesignated by section 6082 of the Deficit Reduction Act of 2005, is redesignated as section 1937 of the Social Security Act. 
(e)Effective dateThe repeals and amendments made by subsections (a) through (d) shall take effect as if included in the enactment of the Deficit Reduction Act of 2005. 
 
